Citation Nr: 0333223	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-15 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to August 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Board notes that the RO appears to have made an implicit 
determination that new and material evidence has been 
presented, because, even though the original denial of the 
claim was noted, the decision addressed the merits of the 
underlying claim of service connection.  Despite this 
implicit determination reached by the RO, the Board must find 
new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

For the reasons stated below, the Board finds that new and 
material evidence has been submitted, but that additional 
development is required with respect to the underlying claim 
of service connection for an acquired psychiatric disorder.


FINDINGS OF FACT

1.  Service connection was originally denied for an acquired 
psychiatric disorder by a December 1953 rating decision.  The 
veteran was informed of this decision, and did not appeal.

2.  An August 1993 rating decision determined, in essence, 
that new and material evidence had not been received to 
reopen the veteran's claim of service connection for an 
acquired psychiatric disorder.  The veteran was informed of 
this decision, and did not appeal.

3.  The additional evidence submitted to reopen the veteran's 
claim of service connection for an acquired psychiatric 
disorder bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.
CONCLUSIONS OF LAW

1.  The December 1953 rating decision which denied service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 709 (1946) (38 U.S.C.A. § 7105(c) (West 2002)); 
Veterans Regulation No. 2(a), Part II, Par. III; Department 
of Veterans Affairs Regulation 1008 (38 C.F.R. § 20.1103 
(2003)).

2.  The August 1993 rating decision which found that new and 
material evidence had not been received to reopen the claim 
of service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105(c) (West 1991) (38 U.S.C.A. 
§ 7105(c) (West 2002)); 38 C.F.R. § 20.1103 (1993) (38 C.F.R. 
§ 20.1103 (2003)).

3.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) codified at 38 U.S.C.A. § 5100 et seq. (West 2002) was 
made law.  VA has issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002), or filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As mentioned in the Introduction, the Board has determined 
that new and material evidence has been received in the 
instant case.  However, for the reasons detailed below, the 
Board also finds that additional development is necessary 
under the VCAA with respect to the underlying issue of 
service connection for an acquired psychiatric disorder.  
Under these circumstances, there is no prejudice to the 
veteran in adjudicating the application to reopen without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Background.  Service connection was originally denied for an 
acquired psychiatric disorder by a December 1953 rating 
decision.  Thereafter, an August 1993 rating decision 
determined, in essence, that new and material evidence had 
not been received to reopen the veteran's claim of service 
connection for an acquired psychiatric disorder.  The veteran 
was informed of both decisions, and did not appeal.

The evidence of record at the time of the December 1953 
rating decision included the veteran's service medical 
records an a November 1953 medical statement.

The veteran's service medical records reflect that his 
psychiatric condition was clinically evaluated as normal on 
his May 1952 enlistment examination.  As noted in an August 
1953 Board of Medical Survey report, he was hospitalized in 
July 1953 with the diagnosis of neurotic depressive reaction 
because of a suicidal attempt and marked depression of 5 days 
duration.  However, the Medical Board determined that his 
period of hospitalization revealed no evidence of true 
depression or psychosis.  Further, his past history revealed 
a lifelong, immature, dependent, and schizoid behavior 
pattern, and provided a summary thereof.  The Medical Board 
also noted that, since being hospitalized, he had shown 
immature, aggressive behavior; that he had been demanding, 
irritable, and often used projection mechanisms to cover his 
resentment and anger; and that he had been stubborn, 
suspicious, jealous, and had rage reactions.  Moreover, the 
Medical Board opined that the veteran was unfit for further 
military service by reason of paranoid personality, and 
recommended that he be discharged from the service.  
Similarly, the veteran's August 1953 separation examination 
reflects that his psychiatric condition was evaluated as 
abnormal due to paranoid personality.

The November 1953 medical statement diagnosed the veteran 
with passive-dependency reaction with depressive features.

The December 1953 rating decision noted that the veteran's 
service medical records showed a diagnosis of paranoid 
personality, that this condition was a developmental or 
constitutional abnormality, and was not a disability under 
the law.

The additional evidence added to the record at the time of 
the August 1993 rating decision included statements from the 
veteran, and post-service medical records dated from 1992 to 
1993.  

In a statement dated in December 1992, the veteran asserted 
that he had a mental breakdown during military service, that 
he had recently been diagnosed as manic depressive, and that 
he believed the first episode of this condition were the 
events that occurred during service.

The additional post-service medical records reflect that the 
veteran sought psychiatric treatment in September 1992, and 
was diagnosed with adjustment disorder with depressed mood.

In the August 1993 rating decision, the RO essentially 
determined that new and material evidence had not been 
received to reopen the veteran's claim of service connection 
for a psychiatric disorder.  The RO found that the veteran 
continued to show symptoms of his personality disorder, 
currently with adjustment disorder caused by life 
circumstance.  Further, the RO stated that an adjustment 
disorder was an acute diagnosis, and not to be considered for 
service connection.

The evidence added to the record since the last prior denial 
includes additional statements from the veteran, and 
additional post-service medical records which cover a period 
through 2002.  

In his statements, the veteran essentially contends that he 
has anxiety and/or depression due to his experiences in the 
military.  He has also asserted that he should be accorded a 
VA medical examination to determine the nature and etiology 
of his current psychiatric disorder.

The additional post-service medical records continue to 
reflect treatment for psychiatric problems, and include 
diagnoses of depression/major depression.  

The veteran underwent a VA psychiatric examination for 
pension purposes in September 1995.  Among other things, the 
examiner noted that the claims file had been reviewed, that 
the veteran complained of nervousness and depression, and 
that reading back through the records this has been going on 
since age 18.  Following examination of the veteran, the 
examiner diagnosed bipolar II disorder - chronic depressed 
type.

More recent records dated in May 2002 show a primary 
diagnosis of anxiety/depression/stable.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.


Analysis.  In the instant case, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for an acquired psychiatric 
disorder.

As mentioned above, the veteran's claim was previously denied 
in December 1952 because it was found that his in-service 
problems were due to a personality disorder, not an acquired 
psychiatric disorder.  Congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  In August 1993, it was determined that the 
evidence only showed treatment for an acute adjustment 
disorder, rather than a chronic psychiatric disorder.

Here, the additional post-service medical evidence reflects 
that the veteran has been diagnosed with an acquired 
psychiatric disorder on various occasions, to include 
anxiety, bipolar disorder, and depression.  As such, this 
evidence goes directly to the reason for the prior denials - 
that there was no competent medical evidence of an acquired 
psychiatric disorder.  Based on the foregoing, the Board 
finds that the additional evidence submitted in conjunction 
with the veteran's application to reopen bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As such, new and material evidence has been 
submitted pursuant to 38 C.F.R. § 3.156(a), and the claim is 
reopened.

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Here, 
the Board notes that the veteran has never been accorded a 
medical examination for the purpose of determining the 
etiology of his acquired psychiatric disorder.  Inasmuch as 
the service medical records reflects psychiatric treatment 
during service for a personality disorder, the Board finds 
that such an examination is warranted based on the facts of 
this case.  Therefore, the Board concludes that additional 
development is necessary in the instant case, which will be 
addressed in the REMAND portion of this decision. 


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the claim is reopened; to this extent 
only, the benefit sought on appeal is allowed.


REMAND

For the reasons stated above, the Board has concluded that 
additional development is necessary in the instant case, 
specifically a VA medical examination to determine the nature 
and etiology of the veteran's current psychiatric disorder.  
Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also notes that the service medical records 
indicate that it was determined that the veteran's 
personality disorder existed prior to service.  However, no 
such disability was noted on the May 1952 enlistment 
examination.  Consequently, when the RO readjudicates the 
case below, it should consider VAOPGCPREC 3-2003 (July 16, 
2003) which held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  Moreover, it was held that the 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  

The RO should also ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  In 
providing any notification under the VCAA, the RO should be 
cognizant of the fact that the Federal Circuit has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed Cir 2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
psychiatric problems since service.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his acquired psychiatric 
disorder disorder.  The claims folder 
should be made available to the examiner 
for review before the examination; the 
examiner should indicate that the claims 
folder was reviewed.  Further, the 
examiner must express an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that the 
veteran's current psychiatric disorder is 
causally related to active service, to 
include the treatment for a personality 
disorder noted in the service medical 
records.  

The examiner should make a specific 
finding as to whether the veteran's in-
service treatment for a personality 
disorder was for a disability that 
preexisted his entrance into active duty, 
and, if so, whether this disability 
underwent a permanent increase in 
severity during service.

If the examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of VAOPGCPREC 3-2003.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran's attorney should be 
furnished a Supplemental Statement of the Case and an 
opportunity to respond.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



